Citation Nr: 0510512	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-21 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus with 
talar beaking.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1977, from October 1990 to December 1990, and from 
January 1991 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim seeking service 
connection for pes planus with talar beaking.  The veteran 
filed a timely notice of disagreement with this decision in 
November 2001.  Thereafter, he perfected his appeal in August 
2003, following the RO's issuance of a statement of the case 
in July 2003.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  In March 1983, the RO denied the veteran's initial claim 
for service connection for pes planus with talar beaking.  
The veteran did not perfect an appeal of this decision.

2.  Subsequent applications by the veteran to reopen the 
claim for service connection for pes planus with talar 
beaking were denied by the RO in unappealed decisions dated 
in July 1984 and in June 1992.

3.  Evidence received since the March 1983 RO decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for pes planus 
with talar beaking.


CONCLUSIONS OF LAW

1.  The March 1983 RO rating decision that denied service 
connection for pes planus with talar beaking is final.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for pes planus with talar 
beaking may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issue on appeal.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of the 
disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran first claimed service connection for pes planus 
with talar beaking in May 1982.  A March 1983 RO decision 
denied the claim finding that this condition preexisted his 
entry into active duty service, and was not shown to have 
increased due to aggravation beyond the normal progression of 
this condition.  Notice of this decision was sent to the 
veteran in April 1983.  The veteran filed a notice of 
disagreement with the RO's decision in May 1983, and the RO 
issued a statement of the case (SOC) in June 1983.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Although the veteran initiated an appeal of the March 1983 
rating decision, he did not timely perfect his appeal in 
response to the June 1983 SOC.  No correspondence was 
received from him within the appeal period.  Therefore, the 
March 1983 rating decision is final.  Subsequent applications 
to reopen the claim for service connection for pes planus 
with talar beaking were denied by the RO in unappealed 
decisions dated in July 1984 and in June 1992.

In January 2001, the veteran filed his present application 
seeking to reopen his claim for service connection for pes 
planus with talar beaking.  
 
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since the claim was received before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

As noted above, the RO's March 1983 decision denied the 
veteran's claim for service connection for pes planus with 
talar beaking.  Specifically, the RO decision found that this 
condition preexisted his entry into active duty service, and 
that the condition was not shown to have increased due to 
aggravation beyond the normal progression of this condition.  

The evidence received prior to the RO's March 1983 decision 
included the following: the veteran's initial enlistment 
examination, dated in January 1973, and noting a diagnosis of 
pes planus, asymptomatic; service medical records from his 
period of active duty service from February 1973 to January 
1977; treatment records, dated in April 1982, showing 
complaints of, and treatment for, bilateral foot pain; a 
periodic physical examination report, dated in January 1983, 
and noting a diagnosis of bilateral pes planus, Grade III.

The evidence received subsequent to March 1983 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Since the March 1983 RO decision, the following evidence has 
been received:  
(1) the veteran's contentions, including those raised at a 
personal hearing in July 2004; (2) private treatment records, 
dated from 1977 to 1983; (3) VA treatment and service medical 
records dated from 1983 to 2003; (4) service personnel 
records relating to injuries the veteran sustained in a motor 
vehicle accident in January 2001; (5) VA examinations of the 
spine, dated in 2000 and 2002; and (6) numerous copies of 
documents which were previously considered by the RO at the 
time of its March 1983 decision.

In support of his claim, the veteran testified that he 
received no treatment for his bilateral pes planus with talar 
beaking prior to his entry into active duty service in 
February 1973.  He reported that he received treatment for 
this condition during his initial period of active duty 
service from February 1973 to January 1977.  He also 
testified that his condition significantly worsened due to an 
injury to his feet while on active duty from training in 
April 1982.  He indicated that he was currently working as an 
assistant chief of police, and that he continues to have 
problems with his feet.

After reviewing his statements and testimony, the Board 
concludes that this evidence is not "new" in the sense that 
it basically reiterates his contentions which were previously 
before the RO at the time of the March 1983 decision.  The 
veteran's lay statements, and testimony, in this regard are 
cumulative or redundant, not new.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  The Board also notes that the 
veteran has not alleged any additional injury, or aggravation 
of this condition, during his subsequent periods of active 
duty service from October 1990 to December 1990, and from 
January 1991 to June 1991.

The critical question before the VA is a medical 
determination: Was the veteran's bilateral pes planus with 
talar beaking caused or aggravated by his military service?  
Without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as with respect to the etiology of a 
claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, an unsupported lay statement, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  While the 
veteran would be competent to testify that an injury in 
service occurred, he is not competent to diagnosis the 
etiology of a medical condition.  

As for the additional evidence received since the RO March 
1983 decision, this evidence is deemed new as it was not 
before the RO at the time of its decision.  A periodic 
physical examination report, dated in May 1990, noted a 
diagnosis of pes planus, bilateral, Grade III.  An inservice 
treatment report, dated in May 1992, noted that the veteran 
denied having any problems with his feet.  Service personnel 
records, dated in January 2000, revealed that he injured his 
back in a motor vehicle accident, which was found to have 
been incurred in the line of duty.  A VA examination for the 
spine, dated in December 2000, noted that he was using arch 
supports in his shoes that were not orthopaedic in nature.  A 
podiatrist consultation report, dated in September 2001, 
noted that he presented with complete collapse of the medial 
arch bilaterally.  The report concluded with a diagnosis of 
pes planus, first step orthotics.  Although new, this 
evidence is found to be not material in that it fails to 
indicate that the veteran's condition was aggravated or 
caused by his service. 
 
Finally, the veteran has submitted numerous documents, which 
were previously considered by the RO at the time of its March 
1983 decision.  As such, these documents are not new, and 
cannot serve as a basis to reopen the veteran's claim herein.

The Board concludes that new and material evidence has not 
been submitted since the March 1983 RO decision which denied 
service connection for pes planus with talar beaking.  Thus, 
the claim has not been reopened, and the March 1983 RO 
decision remains final.  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   In 
this case, the RO failed to properly address this issue in 
its VCAA notice sent to the veteran in April 2001.  
Nevertheless, the RO did subsequently provide the veteran 
with VCAA content complying notice and proper VA process on 
this claim.  Thus, any defect as to the timing of the notice 
is deemed harmless.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

Letters from the RO, dated in June 2003 and in January 2004, 
in aggregate, advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
evidence of aggravation of his condition during service and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claims.  He was specifically advised 
that it was his responsibility to support his claim with 
appropriate evidence.  Finally, he was advised of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, the January 2004 VCAA notice letter that was 
provided to the veteran specifically contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  Under these 
circumstances, the Board considers VA's notice requirements 
met.  

With respect to the VA's duty to assist, the RO has obtained 
all relevant evidence identified by the veteran.  Although 
the veteran's complete service medical records from his 
periods of active duty service from October 1990 to December 
1990, and from January 1991 to June 1991, are not contained 
in his claims folder, he has not alleged any additional 
treatment or aggravation of his condition during these 
periods of service.  

A VA examination is not warranted until a previously denied 
claim has been reopened by new and material evidence.  Thus, 
the Board finds that VA has satisfied the duty to assist the 
veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

ORDER

The application to reopen the claim for service connection 
for pes planus with talar beaking is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


